Citation Nr: 0907770	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  03-34 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
micronystagmus (claimed as decreased vision due to trauma).  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
impotence (claimed as loss of use of a creative organ due to 
service-connected bilateral hernia repairs).  

3.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp 2008).

The Veteran served on active duty from October 1977 to 
December 1980 and then served in the United States Army 
Reserve until 1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In 
February 2007, the Board remanded the claims for additional 
evidentiary development, and it has now been returned for 
additional appellate consideration.  

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an August 1981 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
micronystagmus.  The denial was based on the fact that this 
congenital/developmental defect for which VA compensation 
would not be paid.  The Veteran was notified of his appellate 
rights but did not appeal.  

2.  The evidence received since the August 1981 decision 
denying the Veteran's claim of service connection for 
micronystagmus either does not bear directly and 
substantially upon the specific matter under consideration, 
is cumulative or redundant, or it is not by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

3.  In a March 1992 Board decision, entitlement to service 
connection for impotence was denied.  The denial was based on 
the fact that impotence was not clinically demonstrated in 
service, and, if currently existent, was not causally related 
to surgery performed in service for correction of inguinal 
hernias.  

4.  Evidence submitted since the March 1992 Board decision 
which denied service connection for impotence either does not 
bear directly and substantially upon the specific matter 
under consideration, is cumulative or redundant, or it is not 
by itself or in connection with evidence previously assembled 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for micronystagmus has not 
been received.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 5108, 
7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2001, 2008).  

2.  New and material evidence to reopen the claim of 
entitlement to service connection for impotence has not been 
received.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 5108, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1100, 20.1105 (2001, 2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

VA has a duty under the VCAA to notify a claimant and any 
designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, numerous 
letters to the Veteran from the RO (to include letters in 
August 2001, August 2003, March 2004, November 2006, April 
2007, and August 2007) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the Veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the Veteran about the information and 
evidence VA would seek to provide; (3) informing the Veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  In the 
present case, the Veteran has been notified of the evidence 
and information necessary to reopen the claims and to 
establish entitlement to the underlying claims for benefits 
sought in the April 2007 and August 2007 letters mentioned 
above.  

VA has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the Veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.  It is specifically noted that recent attempts 
to obtain the Veteran's Reserve STRs and verification of all 
his periods of active and inactive duty for training while in 
the U.S. Army Reserve were unsuccessful, (letters requesting 
such were returned as undeliverable).  The Veteran has 
asserted that such records are unnecessary in that his claims 
for service connection are based on injuries sustained or 
conditions incurred while in active duty from 1977 to 1980.  
See Veteran's statements of record; e.g., a September 2008 
declaration.  The Board agrees and additional attempts to 
obtain these records will not be accomplished.  

Moreover, The United States Court of Appeals for his s Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in letters dated in 
March 2006, April 2007, and August 2007.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the Veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008).  

Whether New and Material Evidence has been Received to Reopen 
a Claim of Entitlement to Service Connection for 
Micronystagmus 
(Claimed as Decreased Vision Due to Trauma).

The RO initially denied service connection for micronystagmus 
in August 1981, and the Veteran received notice of such that 
same month.  He did not file a notice of disagreement.  At 
that time, it was noted that uncorrected visual acuity on 
entrance examination was 20/40 on the right and 20/50 on the 
left.  At time of separation physical, best corrected visual 
acuity was 20/30, bilaterally.  It was indicated that the 
Veteran had suffered an eye contusion in November 1977, 
without apparent complications of sequelae.  It was also 
noted that he had reduced bilateral visual acuity by reason 
of latent nystagmus which was noted to have preexisted 
service.  Post service VA examination in 1981 showed 
micronystagmus on a congenital basis.

Decisions of the RO are final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2008).  
However, these regulations are effective prospectively for 
claims filed on or after August 29, 2001, and are therefore 
not applicable in this case as the Veteran's claim to reopen 
was filed prior to August 29, 2001.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

In April 2001 the Veteran filed to reopen his claim for 
service connection for micronystagmus.  The matter under 
consideration is whether an eye disorder was incurred in or 
aggravated during the Veteran's active military service.  In 
order for the claim to be reopened, evidence must be 
presented, or secured, since the 1981 determination which is 
relevant to, and probative of, the matter under 
consideration.  

Evidence received since the RO's 1981 decision includes 
statements from the Veteran, as well as VA and non-VA medical 
records, dated from 1989 through 2008.  This evidence 
primarily shows treatment for other conditions, but, on 
occasion, it is noted that the Veteran's visual problems now 
include glaucoma.  Specifically, it is noted that reference 
is made in these documents on VA reports in 2006 and 2007 
that he has a history of this eye condition.  

The Board initially notes that any STRs and post service 
treatment records submitted since 1981 that were already of 
record at the time of the RO's August 1981 denial are 
cumulative, and not new.  As to the aforementioned medical 
evidence, this evidence is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  However, the Board 
finds that this evidence is not material.  The only eye 
problems during service were attributed to a congenital 
disorder, and it was determined that no aggravation of this 
condition was shown during service.  Many years later, he was 
also noted to have glaucoma.  A nexus between this eye 
disorder and the Veteran's military service is not indicated.  
38 U.S.C.A. § 1131 (West 2002 7 Supp. 2008); 38 C.F.R. 
§ 3.306 (2008).  The Board therefore finds that the submitted 
evidence does not bear directly and substantially upon the 
issue at hand, that this evidence is not probative of the 
issue at hand, and is not material.  See, e.g., Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The claim is not 
reopened.  
Whether New and Material Evidence has been Received to Reopen 
a Claim of Entitlement to Service Connection for Impotence 
(Claimed as Loss of Use of a Creative Organ due to Service-
connected Bilateral Hernia Repairs). 

Prior unappealed decisions of the Board are final.  38 
U.S.C.A. § 7104(b) (West 2002 & Supp. 2008); 38 C.F.R. § 
20.1100 (2008).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002 & Supp. 2007).  Specifically, under 38 C.F.R. 
§ 3.156(a), new and material evidence is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

As already noted, the regulations were also recently amended 
to define "new" as not previously submitted and "material" 
as related to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  However, these regulations 
are effective prospectively for claims filed on or after 
August 29, 2001, and are therefore not applicable in this 
case as the Veteran's claim to reopen was filed in April 
2001.  

The Board denied the Veteran's claim of service connection 
for impotence in March 1992.  Now, it must be determined if 
new and material evidence has been submitted since the 
Board's decision.  See 38 U.S.C.A. § 5108.  When determining 
whether the evidence is new and material, the specified basis 
for the last final disallowance must be considered.  Hodge, 
supra.  

The evidence of record at the time of the Board's March 1992 
decision included the Veteran's STRs which showed treatment 
for hernias (herniorrhaphies) on both sides in 1980.  
(Service connection is in effect for these conditions.)  They 
did not reflect impotence.  Similarly, post service reports 
were also negative for such a disorder.  The Veteran 
testified at hearing in 1991, however, that he was impotent 
and that this condition resulted from surgical correction of 
his hernias.  The Veteran was examined by VA in April 1990.  
The examiner specifically stated that there was no causal 
relationship between the hernia repairs and claimed 
impotence.  

Evidence received since the Board's March 1992 denial of the 
claim includes private and VA medical records from 1989 
through 2008.  These records do not reflect treatment for 
impotence.  The Board notes that the Veteran specifically 
denied impotence upon VA treatment in November 2005 and 
November 2006.  

Initially, the Board notes that duplications of any records 
submitted since the Board's decision in 1992 are not new 
and/or material as they are cumulative and redundant.  As for 
the additional medical evidence, this evidence is not 
cumulative, and is "new" within the meaning of 38 C.F.R. 
§ 3.156.  However, the Board finds that this evidence is not 
material.  None of the evidence received since the 1992 Board 
denial of this claim contains competent evidence of a nexus 
between alleged impotence and active duty service.  38 C.F.R. 
§ 1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  
The Board therefore finds that the submitted evidence does 
not bear directly and substantially upon the issue at hand, 
that this evidence is not probative of the issue at hand, and 
is not material.  Hodge, supra.  The claim is not reopened.  


ORDER

New and material evidence has not been received to reopen a 
claim for micronystagmus, (claimed as decreased vision due to 
trauma).  The appeal is denied.  

New and material evidence has not been received to reopen a 
claim for impotence (claimed as loss of use of a creative 
organ due to service-connected bilateral hernia repairs).  
The appeal is denied.  


REMAND

In February 2007, the Board remanded the claim of entitlement 
to service connection for a back disorder for development, to 
include a VA examination to determine the etiology of any 
currently diagnosed back disorder found to be present.  
Although the Veteran was scheduled for a VA examination in 
October 2007, he failed to report.  The claims file does not 
include documentation which clearly reflects that he was 
provided information as to the scheduling of this evaluation 
as there is indication that his address changed circa the 
time of the 2007 evaluation.  The Veteran continues to report 
low back pain.  Most current records reflect treatment 
primarily for a psychiatric disorder.  38 U.S.C.A. § 
5103A(d)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) 
(2008) (VA has an affirmative duty to obtain an examination 
of the claimant at Department health-care facilities if the 
evidence of record does not contain adequate evidence to 
decide a claim).  

To afford the Veteran every opportunity to submit supportive 
evidence as to this claim, it is the Board's conclusion that 
he will be afforded additional opportunity to appear for a VA 
examination as to the claim of service connection for a back 
condition.  

For clarity, the following historical facts are repeated from 
the previous Board REMAND decision in February 2007.  

The Veteran seeks service connection for a back disorder.  
STRs dated in October and November 1977 and from March to 
June 1978, reflect the Veteran's complaints of recurring 
radiating lower back pain.  The records also reveal that he 
was hit in the left flank in October 1980 with a baseball bat 
and sustained a renal contusion to the left kidney.

On a report of medical history completed in November 1980, 
the Veteran checked yes to having recurrent back pain and the 
examiner said it was due to the renal contusion secondary to 
an assault in October 1980.  When examined that day, the 
Veteran was noted to have a renal and left flank contusion 
due to the assault with a baseball bat with subsequent flank 
pain since.

The post service VA medical records indicate that in July 
2001, the Veteran had a cyst removed from his mid lower 
lumbar area.  The VA medical records reflect complaints of 
chronic low back pain.  A September 2001 VA surgical progress 
record indicates that the Veteran was seen for follow up of 
complaints of intermittent low back and groin pain that 
shifted from left to right.  It was noted that imaging 
reports showed satisfactory vertebral height and alignment 
and disc spaces were normal.  He reported some hesitation 
while urinating and a history of trauma to the back with 
kidney contusion was noted.  The surgeon noted that there was 
no problem with the Veteran's vertebrate and no diagnosis was 
provided.

Results of a magnetic resonance image (MRI) of the Veteran's 
lumbar spine performed in June 2004 include an impression of 
L4-L4 disc degeneration and mild diffuse disc bulge.  There 
was no significant canal stenosis.  There was L5-S1 minimal 
diffuse disc bulge, bilateral facet arthropathy.

In a September 2004 unappealed decision, the RO declined to 
find that new and material evidence was received to reopen 
the Veteran's claim for service connection for residuals of a 
left renal contusion.

X-rays of the Veteran's lumbar spine taken in July 2005 were 
negative aside from minimal degenerative changes of the SI 
joints and acetabulum.  July and November 2005 VA discharge 
summaries include a diagnosis of chronic back pain.

Thus, in the interest of due process and fairness, the Board 
is of the opinion that the Veteran should be afforded a VA 
examination to determine the etiology of any currently 
diagnosed back disorder found to be present, other than that 
associated with the residuals of the left renal contusion, if 
any.

Prior to obtaining further medical opinion, the AMC/RO should 
associate with the clams file all outstanding pertinent 
medical records.

The actions requested below are consistent with the duties to 
notify and assist imposed by pertinent provisions of the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).  However, identification of 
specific actions requested on remand does not relieve the 
AMC/RO of the responsibility to ensure full VCAA compliance.  
Hence, in addition to the actions requested above, the AMC/RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his back condition, on appeal.  Any 
records that are not currently included 
in the clams file should be obtained and 
added to the file.  With any necessary 
authorization from the Veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the Veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  Then, the Veteran should be 
scheduled for appropriate VA 
examination(s) to determine the 
etiology of any currently diagnosed 
back disorder found to be present.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.

a)  To the extent possible, the 
examiner(s) should separate any 
currently diagnosed back pathology from 
that associated with the Veteran's 
residuals of a left renal flank 
contusion.

b)  If a back disorder is diagnosed, 
the examiner(s) is (are) requested to 
render an opinion as to whether it is 
at least as likely as not (i.e., at 
least a 50-50- probability) that any 
currently diagnosed back disorder was 
caused by military service (including 
findings noted in the October and 
November 1977 and March to June 1978 
STRs), or whether such an etiology or 
relationship is unlikely (i.e., less 
than a 50-50 probability).

c)  A complete rationale should be 
given for all opinions and conclusions 
expressed.  The claims files must be 
made available to the examiner(s) for 
review in conjunction with the 
examination(s), for a proper 
understanding of the Veteran's medical 
history.  The examination report is to 
reflect whether such a review of the 
claims file was made.  The term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it

3.  Thereafter, the AMC/RO should 
readjudicate the Veteran's claim for 
service connection for a back disorder.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with 
a SSOC.  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
most recent SSOC in June 2004.  An 
appropriate period of time should be 
allowed for response.  Then, case 
should be returned to the Board, if in 
order.

NOTE: Notice of this examination should 
be sent to the most recently provided 
address of record for the Veteran.  He 
is hereby notified that failure to 
report to any such scheduled 
examination, without good cause, may 
well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2008).  Examples 
of good cause include, but are not 
limited to, the illness or 
hospitalization of the claimant and 
death of an immediate family member.  
If the Veteran fails to report to the 
scheduled examination, the AMC/RO 
should obtain and associate with the 
claims file (a) copy (ies) of the 
notice(s) of the examination sent to 
him by the pertinent VA medical 
facility.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


